Title: To Thomas Jefferson from Delamotte, 25 July 1791
From: Delamotte
To: Jefferson, Thomas


Le Havre, 25 July 1791. Acknowledging TJ’s of 13 May and informing him that his recent silence was caused by a six weeks’ absence in Paris; that he saw Mr. Short there and was reimbursed by him for advances to the American sailor Benjamin Huls; and that he had forwarded dispatches from Short and would consult him about the propriety of publishing an extract from TJ’s letter concerning the prosperity of the United States. He had already conveyed this to the American captains there and believed that such publication at that moment might help establish reciprocal confidence.
Evidence of this, he thought, was the establishment there of two French and Dutch houses to engage in American trade. Also, a considerable amount of merchandise had been sent to Boston by those hoping to import salt provisions, candles, timber, and other articles.—The difference in duty on tobacco in  American ships had injured trade with America, but he thought that this would not last; that the United States would soon retaliate; and that the decree calling for a new treaty would make possible a change in the one on tobacco.
On the 14th an English house there, speaking for the English captains, asked permission of the municipality to dress their ships in tribute to the French revolution. This was granted, and it responded by inviting them to attend the ceremony; it gave them cockades; and the public was eager to show them its gratitude. Without being a servile copyist, he could not let the Americans be silent. The ships of the two foreign nations displayed their own flags at the stern, the French flag at the mainmast, and the Province flag at the foremast. After several fêtes, the Society of Friends of the Constitution at Le Havre bestowed on the President of the United States a little flag uniting the flags of the three nations. It was displayed at a dinner of 200 persons, given to the Americans and the English as a symbol of the reunion of the three nations. He will send this flag to the President. He hopes TJ will not find his conduct blamable; if so, he should consider that he was led into this by the English and by the love of the French for their revolution.
Mr. Barrett, departing for Boston, will give TJ his reasons for not accepting the consulate at Rouen. Delamotte has appointed the following agents: Rouen, Pierre Barthelmy Le Couteulx; Honfleur, Jean Frederic Lallemand; Fécamp, Laurent Berigny; Dieppe, Jacques Eugénes Le Baron; St. Vallery sur Somme, François Marie Masset; Caen, Pierre Le Cavelier.—In his next he will give the names of those at Dunkirk, Boulogne, and Cherbourg. He encloses list of American ships entered there to the end of June, and in January he will report on all entries from Dunkirk to Cherbourg. He also encloses Capt. Raser’s receipt.
